          Case 1:14-cv-10104-VEC Document 394 Filed 12/29/20 Page 1 of 3
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 12/29/2020
 ----------------------------------------------------------------- X
 PHOENIX LIGHT SF LIMITED, et al.,                                 :
                                                                   :
                                              Plaintiffs,          :
                                                                   :
                                                                   :   14-CV-10104 (VEC)
                            -against-                              :
                                                                   :        ORDER
 THE BANK OF NEW YORK MELLON, as Trustee, :
                                                                   :
                                              Defendant.           :
 ----------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 18, 2020, in a related case involving many of the same Plaintiffs

and the same underlying agreements, Judge Vernon S. Broderick granted defendant U.S. Bank

National Association’s motion for summary judgment, finding that plaintiffs lacked both

constitutional and prudential standing to bring a breach of contract action, Phoenix Light SF Ltd.

v. U.S. Bank, N.A., No. 14-CV-10116, 2020 WL 1285783, at *16 (S.D.N.Y. Mar. 18, 2020)

(“U.S. Bank”);

        WHEREAS on April 16, 2020, plaintiffs in U.S. Bank filed a Notice of Appeal of the

court’s decision granting summary judgment to U.S. Bank, No. 14-CV-10116, Dkt. 425;

        WHEREAS on April 23, 2020, the U.S. Bank plaintiffs’ appeal was stayed pending

plaintiffs’ Rule 59(e) motion to alter the judgment before Judge Broderick, No. 14-CV-10116,

Dkt. 428;

        WHEREAS on August 12, 2020, Judge Broderick denied the U.S. Bank plaintiffs’ motion

seeking reconsideration of the court’s decision in U.S. Bank, confirming the court’s holding that

plaintiffs lacked both constitutional and prudential standing, see Phoenix Light SF Ltd. v. U.S.

Bank, N.A., No. 14-CV-10116, 2020 WL 4699043 (S.D.N.Y. Aug. 12, 2020);
         Case 1:14-cv-10104-VEC Document 394 Filed 12/29/20 Page 2 of 3




       WHEREAS on August 14, 2020, the U.S. Bank plaintiffs filed an Amended Notice of

Appeal, No. 14-CV-10116, Dkt. 438;

       WHEREAS pending before this Court is Defendant Bank of New York Mellon’s second

motion for summary judgment, Dkt. 371;

       WHEREAS on July 10, 2020, this Court granted Defendant’s request to file a

supplemental brief in further support of its motion for summary judgment addressing whether

Plaintiffs lacked standing to bring this action and alternatively whether Plaintiffs are collaterally

estopped from arguing that they have standing based on Judge Broderick’s opinion in U.S. Bank,

Dkt. 369;

       WHEREAS the issue of whether Plaintiffs in the present action lacked standing to assert

their claims at the outset of this case is now fully briefed;

       WHEREAS the U.S. Bank appeal is currently pending before the Second Circuit, see No.

20-1312; and

       WHEREAS based on its review of the decision in U.S. Bank and the U.S. Bank plaintiffs’

appellate brief, the Court anticipates that the Second Circuit’s decision in U.S. Bank will resolve

whether Plaintiffs in this matter had Article III standing to assert their breach of contract claims;

       IT IS HEREBY ORDERED that not later than January 8, 2021, Plaintiffs must show

cause why this matter and the related matter at Docket No. 18-CV-1194 should not be stayed

pending the Second Circuit’s decision in U.S. Bank. Defendant must respond not later than

January 15, 2021. Plaintiffs and Defendant each may submit a letter of up to eight (8) pages,

double-spaced.




                                                   2
       Case 1:14-cv-10104-VEC Document 394 Filed 12/29/20 Page 3 of 3




SO ORDERED.
                                          _________________________________
Date: December 29, 2020                         VALERIE CAPRONI
      New York, New York                      United States District Judge




                                      3
